Name: Decision of the EEA Joint Committee No 45/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: consumption;  leather and textile industries;  European construction
 Date Published: 1999-02-04

 4.2.1999 EN Official Journal of the European Communities L 30/44 DECISION OF THE EEA JOINT COMMITTEE No 45/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for the quantitative analysis of binary textile fibre mixtures (1), is to be incorporated into the Agreement; Whereas Directive 96/74/EC of the European Parliament and of the Council of 16 December 1996 on textile names (2) is to be incorporated into the Agreement; Whereas Commission Directive 97/37/EC of 19 June 1997 adapting to technical progress Annexes I and II to Directive 96/74/EC of the European Parliament and of the Council on textile names (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following points shall be inserted after point 4 (Council Directive 75/36/EEC) in Chapter XI of Annex II to the Agreement: 4a 396 L 0073: Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for the quantitative analysis of binary textile fibre mixtures (OJ L 32, 3. 2. 1997, p. 1). 4b 396 L 0074: Directive 96/74/EC of the European Parliament and of the Council of 16 December 1996 on textile names (OJ L 32, 3.2.1997, p. 38) as amended by:  397 L 0037: Commission Directive 97/37/EC of 19 June 1997 (OJ L 169, 27.6.1997, p. 74). Article 2 The texts of Directives 96/73/EC, 96/74/EC and 97/37/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 32, 3. 2. 1997, p. 1. (2) OJ L 32, 3. 2. 1997, p. 38. (3) OJ L 169, 27. 6. 1997, p. 74.